Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
          The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 05/15/18. 
Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings Objection
            The drawings filed on 13 May 2020 objected to under 37 CFR 1.83(a). Thedrawings must show every feature of the invention specified in the claims. Therefore,the "hinging mechanism", "slit silicone valve", "retaining element includes a beaded element", and "retaining element includes a rib structure" must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 

Claim Rejections
                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-8, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US Pat. 7,334,889).
       
            Sasaki et al. disclose in Figures 1-2B an ink cartridge comprising:
            Regarding claims 1 and 20, fluid container (1) comprising:
          a body (1a) providing a fluid reservoir (16) (Figure 2A); 
          an outlet structure (21, 30, 46) including a conduit (30) that extends from an outlet (21) of the fluid container (1) to the fluid reservoir (16) (Figure 2A); 
           an outlet barrier (32) positioned within the conduit (30) of the outlet structure (21, 30, 46) in proximity to the outlet (21) of the fluid container (1), the outlet barrier (32) being structured to receive an inlet extension (12) of a container device (3) (Figure 2A); and 
           an interior barrier (60b) positioned within the conduit (30) of the outlet structure (21, 30, 46) in proximity to the fluid reservoir (16), the interior barrier (60b) being displaceable relative to the outlet structure (21, 30, 46) by the inlet extension (12) (Figures 2A-2B, paragraph 44). 
          Regarding claims 2 and 12, wherein a portion (unmarked portion that contains an element 60b) of the outlet structure (21, 30, 46) is tapered (Figure 2A). 

         Regarding claim 4, wherein the outlet structure (21, 30, 46) includes a retaining ring (46) to retain the outlet barrier (32) (Figure 2A). 
         Regarding claim 5, wherein the outlet barrier (32) is formed from a flexible polymer. 
          Regarding claim 6, wherein the outlet structure (21, 30, 46) includes a retaining feature (60c) and the interior barrier (60b) includes a retaining element (1c), and wherein the interior barrier (60b) is being retained by the retaining feature (60c) locking into position with the retaining element (1c) (Figure 2A).  
          Regarding claims 7-8, wherein the retaining feature (60c) forms an overhang structure (60a) and/or wherein the retaining feature includes a hinging mechanism (Figure 2A). 
          Regarding claim 11, an ink container (1) comprising:
           a body (1a) providing a fluid reservoir (16) (Figure 2A); 
           an outlet structure (21, 30, 46) including a conduit (30) that extends from an outlet (21) of the fluid container (1) to the fluid reservoir (16) (Figure 2A); 
           an outlet barrier (32) positioned within the conduit (30) of the outlet structure (21, 30, 46) in proximity to the outlet (21) of the fluid container (1), the outlet barrier (32) being structured to receive an inlet extension (12) of a container device (3) (Figure 2A); and 
 a seal (60b) positioned within the conduit (30) of the outlet structure (21, 30, 46) in proximity to the fluid reservoir (16), the seal (60b) being displaceable relative to the outlet structure (21, 30, 46) by the inlet extension (12) (Figures 2A-2B, paragraph 44).
          Regarding claim 15, wherein the outlet structure (21, 30, 46) includes a retaining feature (60c) and the seal (60b) including a retaining element (1c), and wherein the seal (60b) is being 
          Regarding claim 16, wherein the retaining element (1c) includes a beaded element (60b) and the retaining feature (60c) includes an overhang structure (60a) with an undercut feature  (Figure 2A).  
          Regarding claim 17, wherein the retaining element (1c) includes a rib structure (1n) and the retaining feature (60c) includes an overhang structure (60a) (Figure 2A). 
                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
                                            
Claim 14 is rejected under 35 USC 103 (a) as being unpatentable over Sasaki et al. (US Pat. 7,334,889) in view of  Wisniewski (US Pat 8,070,014).  

           Sasaki et al. disclose the basic features of the claimed invention as stated above but do not disclose the outlet barrier that is a slit silicone valve.

           Wisniewski discloses in Figures 3 and 5 a container comprising the outlet barrier (36) that is a slit silicone valve (paragraphs 58-59).

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wisniewski in the Sasaki et al.’s fluid container for the purpose of sealing across the top of a container opening.
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 4,162,501; US Pat. 6,296,353; US Pat. 6,786,581; US Pat. 7,178,910) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a fluid container comprising an interior barrier that is formed from a polypropylene material that is buoyant in a fluid of the fluid reservoir in the combination as claimed.

         Claim 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a fluid container comprising an interior barrier that is formed from a plastic material that is buoyant in a fluid of the fluid reservoir in the combination as claimed.

         Claim 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a fluid container comprising a seal that is formed from a polypropylene
material that is buoyant in a fluid of the fluid reservoir in the combination as claimed.

         Claim 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a fluid container comprising a seal that is formed from a plastic material that is buoyant in a fluid of the fluid reservoir in the combination as claimed.

CONCLUSION
Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853